
	
		I
		111th CONGRESS
		1st Session
		H. R. 1778
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Welch (for
			 himself, Mr. Van Hollen,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mrs. Maloney,
			 Mr. Honda,
			 Ms. Kilpatrick of Michigan,
			 Mr. Carson of Indiana,
			 Mrs. Dahlkemper,
			 Mr. Pallone,
			 Mr. Israel,
			 Mr. Cohen,
			 Mr. Cummings,
			 Mr. Langevin,
			 Mr. Ellison,
			 Mr. Hinchey,
			 Mr. Tonko,
			 Mr. Blumenauer,
			 Ms. Shea-Porter,
			 Mrs. Christensen,
			 Mr. Braley of Iowa,
			 Mr. George Miller of California,
			 Mr. Teague,
			 Mr. Delahunt,
			 Mr. Inslee,
			 Mr. Courtney,
			 Mr. Heinrich,
			 Mr. Carnahan,
			 Mr. Himes,
			 Mr. Perlmutter,
			 Mrs. Capps,
			 Mr. Massa, and
			 Mr. Polis of Colorado) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of national energy and
		  environmental building retrofit policies for both residential and commercial
		  buildings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retrofit for Energy and Environmental
			 Performance (REEP) Program Act.
		2.FindingsThe Congress finds that—
			(1)buildings are
			 responsible for 39 percent of all energy consumption, 72 percent of all
			 electricity consumption, and 55 percent of natural gas use in the United
			 States;
			(2)buildings are
			 responsible for 38 percent of all carbon dioxide emissions in the United
			 States;
			(3)energy efficiency
			 in buildings can readily be improved in most cases using existing technologies
			 to reduce building energy consumption by 25 percent or more;
			(4)buildings
			 represent 14 percent of potable water use in the United States, also amenable
			 to significant efficiency improvement;
			(5)Home Performance
			 with Energy Star in Vermont and many other States, as well as individual
			 retrofits of commercial buildings, show that such savings are possible and
			 economical; and
			(6)expanding the
			 residential and commercial efficiency industries will create jobs directly in
			 performing retrofits and indirectly through reduced energy bills to
			 consumers.
			3.Building retrofit
			 program
			(a)DefinitionsFor
			 purposes of this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Performance-based
			 building retrofit programThe term performance-based
			 building retrofit program means a program that determines success in
			 energy efficiency based on actual measured savings after a retrofit is
			 complete.
				(3)Prescriptive
			 building retrofit programThe term prescriptive building
			 retrofit program means a program that projects success in energy
			 efficiency based on the known effectiveness of measures prescribed to be
			 included in a retrofit.
				(4)StateThe term State means the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana Islands, and any other commonwealth, territory, or possession
			 of the United States.
				(5)State Energy
			 ProgramThe term State Energy Program means the
			 program under part D of title III of the Energy Policy and Conservation Act (42
			 U.S.C. 6321 et seq.)
				(b)EstablishmentThe
			 Administrator shall develop and implement, in consultation with the Secretary
			 of Energy, standards for a national energy and environmental building retrofit
			 policy for single-family and multifamily residences. The Secretary of Energy
			 shall develop and implement, in consultation with the Administrator, standards
			 for a national energy and environmental building retrofit policy for commercial
			 buildings. The programs to implement the residential and commercial policies
			 based on the standards developed under this section shall together be known as
			 the Retrofit for Energy and Environmental Performance (REEP) program.
			(c)Program
			 design
				(1)PurposeThe
			 purpose of the REEP program is to facilitate the retrofitting of existing
			 buildings across the United States to achieve maximum cost-effective energy
			 efficiency improvements and significant improvements in water use and other
			 environmental attributes.
				(2)Federal
			 resourcesThe REEP program shall utilize Federal personnel and
			 resources as needed for development, design, program materials, administration,
			 seed capital, and other activities and support.
				(3)Assistance to
			 StatesThe REEP program shall provide Federal financial
			 assistance to States, to be administered through the State Energy Program, for
			 management and the accomplishment of the program’s objectives at the individual
			 building level, through local agencies as appropriate, in accordance with
			 standards and requirements established under this section.
				(4)State and local
			 assistanceState and local agencies may offer free or low-cost
			 building audits, incentives, technical assistance, training, incentive
			 financing, and other forms of assistance to individual building owners under
			 the standards and guidelines developed for the REEP program in accordance with
			 this section, as well as promotion and management of the REEP program.
				(5)Structure of
			 program operationsState and local agencies shall have broad
			 flexibility in the structure of REEP program operations and in the choice of
			 retrofit agencies or contractors.
				(d)Federal
			 Administration
				(1)Existing
			 programsIn creating and
			 operating the residential REEP program—
					(A)the Administrator
			 shall make appropriate use of existing programs, including the Energy Star
			 program and in particular the Environmental Protection Agency Energy Star for
			 Buildings program; and
					(B)the Secretary of Energy shall make
			 appropriate use of existing programs, including delegating authority to the
			 Director of Commercial High-Performance Green Buildings appointed under section
			 421 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081), who
			 shall designate and provide funding to support a High-Performance Green
			 Building Partnership Consortium pursuant to such section to support efforts
			 under this Act.
					(2)Consultation and
			 coordinationThe Administrator and the Secretary of Energy shall
			 consult with and coordinate with the Secretary of Housing and Urban Development
			 in carrying out the REEP program.
				(3)Administration
			 of fundingThe Secretary of Energy shall administer the financing
			 for the REEP program, providing funds to and administration through State
			 Energy Offices under the State Energy Program, or through such existing State
			 offices or entities regulated by the State that the Governor of the State
			 designates to carry out the purposes of this Act. The Secretary shall ensure
			 accountability for funds dispensed, including measurement and verification of
			 energy, water, and environmental savings achieved.
				(4)AssistanceThe
			 Administrator and the Secretary of Energy shall provide consultation and
			 assistance to State and local agencies for the establishment of revolving loan
			 funds or other forms of financial assistance under this section.
				(e)State and Local
			 Administration
				(1)DelegationThe
			 State Energy Office or designated State agency described in subsection (d)(3)
			 may delegate performance of appropriate elements of the REEP program, upon
			 their request and subject to State law, to counties, municipalities,
			 appropriate public agencies, and other divisions of local government, as well
			 as to entities regulated by the State. The State shall ensure accountability
			 for expended funds provided under this section, and shall maintain
			 responsibility for meeting the standards and requirements of the REEP
			 program.
				(2)EmploymentStates
			 and local government entities may employ public or regulated investor-owned
			 utilities, building auditors and inspectors, contractors, nonprofit
			 organizations, and other entities to perform audits and retrofit services under
			 this section.
				(f)Elements of REEP
			 ProgramThe elements of the REEP program shall include the
			 following:
				(1)The Administrator
			 and the Secretary of Energy shall establish goals and standards for
			 accomplishing the purpose stated in subsection (c)(1), and shall annually
			 review and, as appropriate, revise such goals and standards.
				(2)Residential Energy
			 Services Network (RESNET) certification of building energy and environment
			 auditors, inspectors, and raters, or an equivalent certification system as
			 determined by the Administrator.
				(3)Building
			 Performance Institute (BPI) certification or licensing by States of building
			 energy and environmental retrofit contractors, or an equivalent certification
			 or licensing system as determined by the Administrator.
				(4)Building Performance Institute, Residential
			 Energy Services Network, or other appropriate information on equipment and
			 procedures, as determined by the Administrator, that contractors can use to
			 test the energy and environmental efficiency of buildings effectively (such as
			 infrared photography and pressurized testing, and tests for water use and
			 indoor air quality).
				(5)Provision of clear
			 and effective materials to describe the testing and retrofit processes for
			 typical buildings.
				(6)Suggested
			 guidelines for offering and managing prescriptive building retrofit programs
			 and performance-based building retrofit programs for residential and commercial
			 buildings.
				(7)Suggested
			 guidelines for applying retrocommissioning principles to improve a building’s
			 operations and maintenance procedures.
				(8)Determination of
			 energy savings in a performance-based building retrofit program through—
					(A)for residential
			 buildings, comparison of before and after retrofit scores on the Home Energy
			 Rating System (HERS) Index, where the final score is produced by an objective
			 third party;
					(B)for commercial
			 buildings, Environmental Protection Agency Portfolio Manager benchmarks;
			 or
					(C)for either
			 residential or commercial buildings, use of an Administrator-approved
			 simulation program, subject to appropriate software standards and verification
			 of at least 15 percent of all work done.
					(9)Suggested guidelines for utilizing the
			 Energy Star Portfolio Manager, the Home Energy Rating System (HERS) rating
			 system, Home Performance with Energy Star program approvals, and any other
			 tools associated with the retrofit program.
				(10)Requirements and
			 guidelines for post-retrofit inspection and confirmation of work and energy
			 savings.
				(11)Detailed
			 descriptions of funding options for the benefit of State and local governments,
			 along with model forms, accounting aids, agreements, and guides to best
			 practices.
				(12)Guidelines for obtaining certification of
			 buildings after retrofit as Energy Star buildings, assigning Home Energy Rating
			 System (HERS) rating, and completing applicable building performance
			 labels.
				(13)Sample materials
			 for publicizing the program to building owners, including public service
			 announcements and advertisements.
				(14)Processes for
			 tracking the numbers and locations of buildings retrofitted under the REEP
			 program, with information on projected and actual savings of energy and its
			 value over time.
				(15)A requirement
			 that building retrofits conducted pursuant to a REEP program, as appropriate,
			 especially in all air-conditioned buildings, shall use roofing materials that
			 demonstrate—
					(A)on residential
			 single family homes and other buildings with slanted roofs—
						(i)for
			 fiberglass asphalt-shingle roofing, an initial solar reflectance of 0.3 or
			 higher; or
						(ii)for
			 all other roofing materials, an initial solar reflectance of 0.4 or higher;
			 and
						(B)on commercial
			 buildings and all buildings with flat roofs, roofing materials with—
						(i)an
			 initial solar reflectance of 0.7 or higher;
						(ii)a
			 solar reflectance value 3 years after installation (h solar
			 reflectance) of 0.55 or higher; and
						(iii)a
			 thermal emittance of 0.8 or higher.
						(g)RequirementsAs
			 a condition of receiving funding for the REEP program appropriated pursuant to
			 this section, a State shall—
				(1)adopt the
			 standards for training, certification of contractors, certification of
			 buildings, and post-retrofit inspection as developed by the Administrator and
			 the Secretary of Energy for residential and commercial buildings, respectively,
			 except as necessary to match local conditions, needs, efficiency opportunities,
			 or other local factors, or to accord with State laws or regulations, and then
			 only after 60 days have expired after the State provides notice to the
			 Administrator or the Secretary of Energy, as appropriate, of the need for such
			 variance; and
				(2)establish fiscal
			 controls and accounting procedures (which conform to generally accepted
			 government accounting principles) sufficient to ensure proper accounting during
			 appropriate accounting periods for payments received and disbursements, and for
			 fund balances.
				The
			 Secretary of Energy shall conduct or require each State to have such
			 independent financial audits of REEP-related funding as the Secretary of Energy
			 considers necessary or appropriate to carry out the purposes of this
			 section.(h)Financial
			 Options To Support REEP ProgramThe Secretary of Energy and the
			 Administrator shall support the implementation through State REEP programs of
			 alternate means of creating incentives for, or reducing financial barriers to,
			 improved energy and environmental performance in buildings, consistent with
			 this section, including—
				(1)implementing
			 prescriptive building retrofit programs and performance-based building retrofit
			 programs;
				(2)providing credit
			 enhancement, interest rate subsidies, or other credit support;
				(3)providing initial
			 capital for public revolving fund financing of retrofits, with repayments by
			 beneficiary building owners over time through their tax payments, calibrated to
			 create net positive cash flow to the building owner;
				(4)providing funds to
			 support utility-operated retrofit programs with repayments over time through
			 utility rates, calibrated to create net positive cash flow to the building
			 owner, and transferable from one building owner to the next with the building’s
			 utility services; and
				(5)other means
			 proposed by State and local agencies, subject to the approval of the Secretary
			 of Energy.
				(i)Federal
			 Financial Support
				(1)In
			 generalFinancial support
			 shall be provided to a State Energy Program, for the specific purpose of
			 supporting the REEP program.
				(2)Allocation of
			 funding
					(A)Initial
			 yearThe Secretary of Energy shall allocate amounts appropriated
			 during the initial year of the REEP program among the States in accordance with
			 the State Energy Program formula under section 363 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6323).
					(B)Subsequent
			 yearsIn the second year of
			 the REEP program and thereafter, the Secretary of Energy shall allocate amounts
			 among the States as follows:
						(i)½
			 of available or appropriated funds shall be allocated among the States in
			 accordance with the State Energy Program formula described in subparagraph
			 (A).
						(ii)½ of available or
			 appropriated funds shall be allocated among the States in accordance with the
			 relative building energy efficiency and environmental performance of the
			 various States in retrofitting buildings in accordance with this section during
			 the preceding year, with higher allocations going to States showing greater
			 success in improving energy and environmental performance of the buildings
			 retrofitted in that State during that preceding year.
						(3)Forms of
			 supportState and local REEP programs may make per-building
			 direct expenditures for retrofit improvements, or their equivalent in indirect
			 financial support, from Federal funds as follows:
					(A)Residential
			 program
						(i)AwardsFor residential buildings, a program may
			 provide—
							(I)$500 to support a
			 free or low-cost detailed building energy audit that prescribes energy-reducing
			 measures, with such amount fully recoverable from the recipient if the
			 prescribed measures are not performed, within 1 year after completion of the
			 audit, sufficiently to enable the building to achieve at least a 20 percent
			 reduction in energy use;
							(II)a total of $1,000 for measures, prescribed
			 in an audit conducted under subclause (I), designed to reduce energy
			 consumption by more than 10 percent, and $2,000 for measures prescribed in such
			 an audit, designed to reduce energy consumption by more than 20 percent;
							(III)$3,000 for
			 demonstrated savings of 20 percent, pursuant to a performance-based building
			 retrofit program; and
							(IV)$150 for each
			 additional percentage point of energy savings achieved beyond savings for which
			 funding is provided under subclause (II) or (III).
							Funding shall
			 not be provided under clauses (II) and (III) for the same energy
			 savings.(ii)Maximum
			 percentageAwards under clause (i) shall not to exceed 50 percent
			 of retrofit costs for each building.
						(iii)Additional
			 awardsAdditional awards may be provided, for buildings achieving
			 at least 20 percent energy savings using funding provided under clause (i), as
			 follows:
							(I)WaterGrants
			 of $600 may be made for measures projected or measured (using an appropriate
			 method approved by the Administrator) to achieve at least 35 percent potable
			 water savings through equipment or systems with an estimated service life of
			 not less than seven years, and an additional $20 may be provided for each
			 additional one percent of such savings, up to a maximum total grant of
			 $1,200.
							(II)Renewable
			 energy useFor cost-effective use of renewable energy, an award
			 of up to $2,000 may be provided for uses with respect to which Federal tax
			 credits are not available, and the Administrator shall develop relevant
			 standards for documenting compliance.
							(B)Commercial
			 program
						(i)AwardsFor commercial buildings, a program may
			 provide—
							(I)$1,000 to support a free or low-cost
			 building audit of energy-reduction potential that prescribes energy efficiency
			 improvements and improvements of other building attributes, with such amount
			 fully recoverable from the recipient if the prescribed improvements are not
			 performed, within 1 year after completion of the audit, sufficiently to enable
			 the building to achieve at least a 20 percent reduction in energy use;
							(II)$0.15 per square
			 foot of retrofit area for demonstrated energy use reductions from 20 percent to
			 30 percent;
							(III)$0.75 per square foot for demonstrated
			 energy use reductions from 30 percent to 40 percent;
							(IV)$1.60 per square foot for demonstrated
			 energy use reductions from 40 percent to 50 percent; and
							(V)$2.50 per square foot for demonstrated
			 energy use reductions exceeding 50 percent.
							(ii)LimitationAmounts
			 provided under subclauses (II) through (V) of clause (i) combined shall not
			 exceed 50 percent of the total retrofit cost of a building.
						(iii)Additional
			 awardsAdditional awards may be provided, for buildings achieving
			 at least 20 percent energy savings using funding provided under clause (i), as
			 follows:
							(I)WaterGrants
			 may be made for whole building potable water use reduction (using an
			 appropriate method approved by the Secretary of Energy) for up to 50 percent of
			 the total retrofit cost, including amounts up to—
								(aa)$24.00 per
			 thousand gallons per year of potable water savings of 40 percent or more;
								(bb)$27.00 per
			 thousand gallons per year of potable water savings of 50 percent or more;
			 and
								(cc)$30.00 per
			 thousand gallons per year of potable water savings of 60 percent or
			 more.
								(II)Renewable
			 energy useFor cost-effective use of renewable energy, an award
			 of up to $10,000 may be provided for uses with respect to which Federal tax
			 credits are not available, and the Secretary of Energy shall develop relevant
			 standards for documenting compliance.
							(III)Environmental
			 improvementsFor other environmental improvements relating
			 to—
								(aa)indoor
			 air quality;
								(bb)natural
			 lighting;
								(cc)use
			 of renewable materials; and
								(dd)any
			 other such improvements, as determined by the Secretary of Energy, that do not
			 result in a decrease in energy efficiency,
								an award of
			 up to $1,000 for improvements in each such category.(C)Historic
			 buildingsNotwithstanding
			 subparagraphs (A) and (B), a building in or eligible for the National Register
			 of Historic Places shall be eligible for awards under this paragraph in amounts
			 up to 120 percent of the amounts set forth in subparagraphs (A) and (B).
					(D)Supplemental
			 supportState and local governments may supplement the
			 per-building expenditures under this paragraph with funding from other
			 sources.
					(j)Sources of
			 Federal Funds
				(1)Additional State
			 Energy Program fundsAny appropriated funding provided to a State
			 Energy Program that is not specifically required to be expended for a different
			 federally designated purpose may be used to support a REEP program.
				(2)Program
			 administrationState Energy Offices or designated State agencies
			 may expend up to 10 percent of funding provided under this section for program
			 administration.
				(3)Authorization of
			 appropriationsThere are authorized to be appropriated for the
			 purposes of this section, for each of fiscal years 2010, 2011, 2012, and
			 2013—
					(A)$2,500,000,000 and
			 such additional sums as may be necessary to the Secretary of Energy for
			 distribution to State Energy Offices and other designated State agencies in
			 accordance with this section;
					(B)$200,000,000 to the Administrator for
			 program administration costs;
					(C)$200,000,000 to the Secretary of Energy for
			 program administration costs; and
					(D)$50,000,000 to the Secretary of Housing and
			 Urban Development for program administration costs.
					
